The questions argued in the brief in support of the application for certiorari were correctly decided by the Court of Appeals. 85 So. 819. The reference in the opinion of the Court of Appeals to the photograph of the deceased might be interpreted as casting doubt upon the correctness of the action of the trial court in admitting that photograph in evidence. The photo was properly received in evidence. Sanders v. State,202 Ala. 37, 79 So. 375, 376.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.